Citation Nr: 0720099	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-38 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased rating for residuals, second 
degree burn scars, left ear, back, neck and left upper 
extremity currently evaluated as 10 percent disabling.

Entitlement to service connection for hearing loss as 
secondary to service-connected residuals, second degree burn 
scars, left ear, back, neck and left upper extremity.

REPRESENTATION

Appellant represented by:	Gregory Keenum, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the disability 
rating from zero percent to ten percent for residuals, second 
degree burn scars and denied service connection for hearing 
loss secondary to the veteran's service-connected scars.  The 
rating decision also denied the veteran's request to reopen a 
claim for service connection for bilateral knee problems.  
However, the veteran did not appeal this issue.  The veteran 
testified at a January 2007 video conference hearing before 
the Board.

The claim for increased rating for residuals, second degree 
burn scars is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A hearing loss was not present in service and is not 
otherwise related to service or the veteran's service-
connected scars.


CONCLUSION OF LAW

A hearing loss was not incurred or aggravated during service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by October 2004 letter.  The originating 
agency specifically informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Essentially, the veteran was asked to submit 
any evidence in his possession that pertains to his claim.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains service medical 
records (SMRs), a DD214, VA examination reports, VA treatment 
records, the veteran's statements, and a hearing transcript.  
The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence and is satisfied that VA has complied with its 
duty to assist the veteran in the development of the facts 
pertinent to this claim.

In light of the Board's denial of the appellant's claim of 
service connection for hearing loss as secondary to service-
connected residuals, second degree burn scars, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  

In addition, service connection may be established on a 
secondary basis where the evidence shows (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). See 
also 38 C.F.R. § 3.310(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In his August, 2004 claim, the veteran asserted that his 
current hearing problem is secondary to his service connected 
scars, which include areas on his neck and left ear, from 
burns he received in an accident during his tour in Vietnam.  
At his January 2007 hearing, the veteran testified that he 
had very little problem with his hearing in 1970, but it has 
worsened over the years.  (Tr. 8)  He began to seek medical 
treatment in 1982 for his hearing problem.  (Tr. 8)  Although 
he has problems with both ears, the veteran's left ear is 
worse than his right ear which he has to rely on when he 
talks on the telephone.  (Tr.9, 13)  The veteran stated that 
he had ringing in his ears since he was burned.  (Tr. 11)  
The veteran also testified about his exposure to acoustic 
trauma in Vietnam related to mortars, 105's, helicopters etc.

Competent evidence of record does not show a nexus between 
the veteran's current hearing loss and his service connected 
scars.  Medical examinations at induction and discharge 
showed the veteran's hearing to be within normal limits.  A 
VA examination report, dated April 1982, states the veteran's 
hearing in his left ear "is not good."  However, there are 
no audiometric findings included with this report.  

A review of the veteran's June 2006 VA audiometric 
examination reveals the following information.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
45
LEFT
10
5
15
15
60

The average auditory threshold for the right ear was 20 and 
for the left ear was 23.75.  The speech recognition score 
using the Maryland CNC wordlist was 96 percent for the right 
ear and 96 percent for the left ear.

The examiner noted the veteran's reported history of noise 
exposure in service and reviewed the claims file and SMRs.  
According to the report, the veteran recalled a hearing loss 
about six months after the left ear burn injury.  The 
examination revealed normal to moderately severe 
sensorineural hearing loss in the right ear and normal to 
severe sensorineural hearing loss in the left ear.  

As to the nexus between the veteran's current hearing problem 
and the left ear burn injury, the examiner found as follows: 
"Because of the essentially symmetrical configuration of the 
veteran's current hearing loss and lack of previous 
audiometric evidence, the hearing loss is considered less 
likely as not caused by the flash burn."

While the veteran maintains his current hearing problem is 
related to his service-connected burn injury, the evidence of 
record does not indicate that he possesses medical expertise, 
and he is not competent to render an opinion on a matter 
involving medical knowledge, such as diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see 
also 38 C.F.R. 3.159.  The VA examiner found that the 
veteran's right ear hearing loss was not related to his 
service-connected burn.  The only evidence of a nexus is the 
veteran's own assertion.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to active service.  Given the totality of 
circumstances, the veteran's claim that he was exposed to 
loud noises in service is not sufficient to support his claim 
for service connection.

The Board notes that the veteran's present claim was for 
service connection for hearing loss as secondary to his 
service connected burns.  However, as far as direct service 
connection, the Board notes that there is no competent 
evidence of record which shows that the veteran's current 
hearing loss began in service or is otherwise related to 
active service.

Because the preponderance of evidence is against the claim, 
the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Service connection for hearing loss 
is therefore denied.


ORDER

Service connection for a hearing disability secondary to 
service-connected residuals, second degree burn scars, left 
ear, back, neck and left upper extremity
is denied.


REMAND

The claims file does not contain the photographs mentioned in 
the November 2004 VA examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note 3 (2006) (requires consideration 
of these photographs).  In addition, the examiner provided 
insufficient detail for rating the scars of left ear, back, 
neck and left upper extremity under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2006).  As a result, a VA 
examination is required.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
photographs referenced in the November 
2004 VA examination and place them in the 
claims file.  If the photographs are not 
available, the RO should provide an 
explanation.

2.  The veteran should be afforded a VA 
scar examination to determine the current 
severity of his service-connected 
residuals, second degree burn scars.  All 
appropriate testing should be performed, 
and the claims folder should be made 
available to the examiner for review.  For 
each scar found, the examiner should 
describe the location, size, its stability 
(or instability), the presence of any 
objective signs of pain or tenderness, any 
ulceration, and/or limitation of function.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case 
should be returned to this Board for the 
purpose of 
appellate disposition, if in order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


